DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because all Figures are not suitable for reproduction in a published patent document.  Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Per 37 CFR 1.84:
(a) Drawings. 
(1) Black ink. Black and white drawings are normally required. India ink, or its equivalent that secures solid black lines, must be used for drawings;
(b) Photographs.
(1) Black and white. Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications.
(l) Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning;
(m) Shading. The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object. Flat parts may also be lightly shaded. Such shading is preferred in the case of parts shown in perspective, but not for cross sections. See paragraph (h)(3) of this section. Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings. As a substitute for shading, heavy lines on the shade side of objects can be used except where they superimpose on each other or obscure reference characters. Light should come from the upper left corner at an angle of 45°. Surface delineations should preferably be shown by proper shading. Solid black shading areas are not permitted, except when used to represent bar graphs or color.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "said seal" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-8, 14, 15, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated Russo (U.S. Pat. 10,653,232).
	Regarding claim 1, Russo discloses a portable sanitizer dispenser comprising: a body (123) that securely encloses a bottle (202) of sanitizer (204);
an attachment mechanism (col. 5, lines 49-50: “a sewn seam”) operatively attached to said body, and a dispensing mechanism (203) operatively connected to a mouth of the bottle.
Regarding claim 3, Russo discloses that the body is a pouch.  (col. 4, line 50)
Regarding claim 4, Russo discloses that the body has a flap (Fig. 4: 121) having a securing mechanism (171) for securing the bottle in the body.
Regarding claim 5, Russo discloses that the securing mechanism (171) is a female button snap (seen on open pouch in Fig. 1) operatively attached to said flap that securely snaps with a male button snap (seen on open pouch in Fig. 1) operatively attached at a corresponding location on said body.
Regarding claim 6, Russo discloses that the securing mechanism may be hook and loop.  (col. 5, lines 24-25)
Regarding claim 7, Russo discloses that the body includes cut outs (177) where the bottle is visible.
Regarding claim 8, Russo discloses that the pouch includes a storage area (col. 4, lines 55-56: “hollow interior of the pouch 123.”)
Regarding claim 14, Russo discloses a portable sanitizer dispenser capable of performing the steps of:
attaching the portable sanitizer dispenser to an object with an attachment mechanism (col. 5, lines 49-50: “a sewn seam”) operatively attached to a body (123); actuating a dispensing mechanism operatively (203) attached to the body; and dispensing sanitizer.
Regarding claim 15, Russo discloses that the object is a belt (101).
Regarding claim 18, Russo’s apparatus is capable of performing the step of removing the bottle from the body and replacing with a second bottle full of sanitizer.
Regarding claim 19, Russo’s apparatus is capable of performing the step of opening a flap (121) of the body to access the bottle (202) and securing the flap after the bottle is replaced.
Regarding claim 21, Russo’s apparatus is able to be used with one hand of an individual.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russo as applied to claim 1 above, and further in view of Luca (U.S. Pat. 5,148,949).
Regarding claim 2, Russo does not specify the material of manufacture of the pouch.  Luca discloses a pouch (19) that encloses a bottle (11) and teaches that the pouch may be made from a plastic textile (col. 2, lines 51-53: “vinyl fabric”).  
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teachings of Luca to manufacture the pouch of known materials, such as plastic and/or textile, on the basis of their suitability for the intended use.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)  MPEP 2144.07
Claim(s) 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russo as applied to claim 1 above, and further in view of Chung, et al. (“Chung”) (U.S. Pub. 2011/0182652).
Regarding claim 9, Russo is silent in regards to the bottle having a puncturable seal covering the mouth.  Chung discloses a wearable sanitizing dispenser with a puncturable seal (¶ [0067]: 207) covering an aperture (206) of a container (202).  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teachings of Chung to include a puncturable seal across Russo’s bottle’s mouth to insure the fidelity of the contents prior to use.
Regarding claim 13, Russo discloses that the dispensing mechanism (203) is a nozzle cap covering the mouth of the bottle but is silent in regards to cap having a piercing mechanism for penetrating a puncturable seal covering the mouth.  Chung discloses a wearable sanitizing dispenser with a cap (210) which punctures a penetrable seal (¶ [0067]: 207) covering an aperture (206) of a container (202).  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teachings of Chung to include a piercing mechanism within the cap to penetrate a puncturable seal across Russo’s bottle’s mouth to insure the fidelity of the contents prior to use.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russo as applied to claim 1 above, and further in view of Parker, et al. (“Parker”) (U.S. Pub. 2018/0078011).
Regarding claim 10, Russo discloses a pressing aperture (177) for the user to access and press the bottle but does not specify that the pressing location is on the bottom of the bottle or that it is a dome.
Parker discloses a personal sanitizer dispenser and teaches that a user may press a flexible dome on the device to release the stored fluid.  (Parker: abstract)
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the Parker’s teaching of a dome to ensure the stored fluid is released from the device and to relocate the pressing location from the side of the bottle to the bottom, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)  MPEP 2144.04 VI. C.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russo as applied to claim 1 above, and further in view of Geesbreght, et al. (“Geesbreght”) (U.S. Pub. 2014/0334975).
Regarding claim 11, Russo discloses that the attachment mechanism is a sewn seam which attaches the pouch to a belt (101) (col. 5, lines 49-50) but does not disclose that the attachment mechanism is a belt clip, loop or clip.  
Geesbreght discloses an attachment mechanism (39) which is a belt clip used to attach a portable sanitizer dispenser to a belt.  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teachings of, Geesbreght’s belt clip instead of Russo’s sewn seam to allow the pouch to be removed from or attached to the belt or other convenient position on the user’s clothing.  (¶ [0052])
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russo as applied to claim 1 above, and further in view of Saleh, et al. (“Saleh”) (U.S. Pat. 7,617,952).
Regarding claim 12, Russo discloses a dispensing mechanism but is silent in regards to a flow mechanism resting within a hollow running though a cap.  Saleh discloses a disinfecting gel dispenser with a flow mechanism (120) resting with a hollow (124) running through a cap (121), wherein in a first resting position, the flow mechanism blocks santizer in the bottle from exiting the cap (col. 3, lines 20-23: “When the head 133 is released (FIGS. 4 and 6), the spring 126a may cause the ball 126 to move away from the inlet 132 and fluid to be pulled into the pump 130.”),
and in a second depressed position, the flow mechanism allows sanitizer to exit the bottle through the cap (col. 3, lines 17-20: “When the head 133 is pushed (FIGS. 3 and 5), the pushrod 135 may cause the ball 126 to seal the inlet 132, and fluid inside the pump 130 may be forced to exit the outlet 134.”)
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow Saleh’s flow mechanism to allow a user to selectively allow the sanitizer to flow from the bottle.  (Saleh: col. 3, lines 8-10)
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russo as applied to claim 14 above, and further in view of Saleh, et al. (“Saleh”) (U.S. Pat. 7,617,952).
Regarding claim 16, Russo discloses a dispensing mechanism but is silent in regards to a flow mechanism resting within a hollow running though a cap.
Saleh discloses a disinfecting gel  dispenser with a flow mechanism (120) resting with a hollow (124) running through a cap (121), wherein in a first resting position, the flow mechanism blocks sanitizer in the bottle from exiting the cap (col. 3, lines 20-23: “When the head 133 is released (FIGS. 4 and 6), the spring 126a may cause the ball 126 to move away from the inlet 132 and fluid to be pulled into the pump 130.”),
and in a second depressed position, the flow mechanism allows sanitizer to exit the bottle through the cap (col. 3, lines 17-20: “When the head 133 is pushed (FIGS. 3 and 5), the pushrod 135 may cause the ball 126 to seal the inlet 132, and fluid inside the pump 130 may be forced to exit the outlet 134.”)
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow Saleh’s flow mechanism to allow a user to selectively allow the sanitizer to flow from the bottle.  (Saleh: col. 3, lines 8-10)
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russo as applied to claim 14 above, and further in view of Parker, et al. (“Parker”) (U.S. Pub. 2018/0078011).
Regarding claim 17, Russo discloses a pressing aperture (177) for the user to access and press the bottle but does not specify that the pressing location is on the bottom of the bottle or that it is a dome.
Parker discloses a personal sanitizer dispenser and teaches that a user may press a flexible dome on the device to release the stored fluid.  (Parker: abstract)
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the Parker’s teaching of a dome to ensure the stored fluid is released from the device and to relocate the pressing location from the side of the bottle to the bottom, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)  MPEP 2144.04 VI. C.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russo as applied to claim 18 above, and further in view of Chung, et al. (“Chung”) (U.S. Pub. 2011/0182652).
Regarding claim 20, Russo discloses that the dispensing mechanism (203) is a nozzle cap covering the mouth of the bottle but is silent in regards to cap having a piercing mechanism for penetrating a puncturable seal covering the mouth.  Chung discloses a wearable sanitizing dispenser with a cap (210) which punctures a penetrable seal (¶ [0067]: 207) covering an aperture (206) of a container (202).  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teachings of Chung to include a piercing mechanism within the cap to penetrate a puncturable seal across Russo’s bottle’s mouth to insure the fidelity of the contents prior to use.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See form PTO-892, attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735. The examiner can normally be reached Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J. MELARAGNO/            Examiner, Art Unit 3754